In a proceeding pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Dutchess County (Amodeo, J.), entered September 8, 2003, which granted the mother’s motion, made at the close of the father’s evidence during the fact-finding hearing, to dismiss his petition to relocate to Fargo, North Dakota, with their children.
Ordered that the order is affirmed, without costs or disbursements.
When reviewing a custodial parent’s request to relocate, the Family Court’s primary focus must be the best interests of the children (see Matter of Tropea v Tropea, 87 NY2d 727, 738-739 [1996]; Kime v Kime, 302 AD2d 564 [2003]). Here, contrary to the father’s contention, the Family Court properly dismissed his petition to relocate to Fargo, North Dakota, with the parties’ children, for failure to establish, prima facie, that such relocation was in the best interests of the children. Smith, J.P., Krausman, Crane and Mastro, JJ., concur.